865 F.2d 268
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Marcelino E. GANAVAN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3105.
United States Court of Appeals, Federal Circuit.
Dec. 15, 1988.

Before RICH, NIES and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.


1
Marcelino E. Ganavan petitions for review of a decision of the Merit Systems Protection Board (board), Docket No. SE08318710311, dismissing as untimely his appeal from a reconsideration decision of the Office of Personnel Management (OPM).  The OPM had decided petitioner was not entitled to an annuity or eligible to make a redeposit into the Civil Service Retirement System.  Petitioner has not shown that the board erred in dismissing his appeal as being out of time without good cause.  Accordingly, we affirm the decision on the basis of the board's July 14, 1987, opinion.